                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAVID RIPPER and KIMBERLY RIPPER, )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )            Case No. 18-1719-SMY-RJD
                                             )
LEISURE PROPERTIES, LLC d/b/a/               )
CROWNLINE BOATS,                             )
                                             )
       Defendants.                           )


                                          ORDER

DALY, Magistrate Judge:

        This matter comes before the Court on the Motion for Leave to Amend (Doc. 41) filed by

Plaintiffs. Defendant did not timely file a response. The Court, being fully advised, hereby

GRANTS Plaintiffs’ Motion to file the First Amended Complaint. Plaintiffs are ORDERED to

file the proposed first amended complaint as the First Amended Complaint by March 22, 2019.

IT IS SO ORDERED.

DATED: March 19, 2019


                                                  s/ Reona J. Daly
                                                  Hon. Reona J. Daly
                                                  United States Magistrate Judge




                                        Page 1 of 1
